IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS
                                                                             COURT OF APPEAL
                                     NO.PD-1651-13                    12th Court of Ap


                         CHARLES RAY ROBINSON, Appellant


                                                                      CATHY s7tU£K
                                 THE STATE OF TEXAS


          ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                       FROM THE TWELFTH COURT OF APPEALS
                                 HENDERSON COUNTY


              Per curiam. Keasler and Hervey, JJ., dissent.

                                          ORDER


       The petition for discretionary review violates Rule ofAppellate Procedure 68.4(j),
because it does not contain a copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.


Filed: April 2, 2014
Do Not Publish